FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


BENITO ACOSTA ,                          No. 10-56854
                  Plaintiff-Appellant,
                                             D.C. No.
                  v.                     8:06-cv-00233-
                                           DOC-MLG
CITY OF COSTA MESA ; ALLAN               Central District
MANSOOR, Mayor of the City of             of California,
Costa Mesa, in his official and             Santa Ana
individual capacities,
               Defendants-Appellees,
                                            ORDER

JOHN HENSLEY , Chief of Police,
Costa Mesa Police Department;
DAVID ANDERSEN ; DAVID DEHUFF;
JOHN DOEZIE ; BRYAN GLASS;
DANIEL GUTH ; DAVID MAKIYAMA ;
JEFF TOBIN ; DEREK TRUSK, in their
official and individual capacities,
                          Defendants.


      Appeal from the United States District Court
         for the Central District of California
       David O. Carter, District Judge, Presiding

                  Argued and Submitted
           July 9, 2012—Pasadena, California
2              ACOSTA V . CITY OF COSTA MESA

                    Filed February 25, 2013

    Before: Richard C. Tallman and N. Randy Smith, Circuit
          Judges, and Dee V. Benson, District Judge.*


                           COUNSEL

Belinda E. Helzer, ACLU Foundation of Southern California,
Orange, California, for Plaintiff-Appellant.

M. Lois Boback (argued) and Daniel K. Spradlin, Woodruff,
Spradlin & Smart, APC, Costa Mesa, California, for
Defendants-Appellees.


                             ORDER

    The petition for panel rehearing is granted and the opinion
filed September 5, 2012, and appearing at 694 F.3d 960 (9th
Cir. 2012), is withdrawn. Carver v. Lehman, 558 F.3d 869,
878–79 (9th Cir. 2008) (a panel may withdraw an opinion sua
sponte before the mandate issues). It may not be cited as
precedent by or to this court or any district court of the Ninth
Circuit. Withdrawal of the opinion moots the petition for
rehearing en banc.




  *
    The Honorable Dee V. Benson, District Judge for the U.S. District
Court for the District of Utah, sitting by designation.